United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1376
Issued: November 10, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 1, 2015 appellant filed a timely appeal from a February 24, 2015 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed since the last merit decision dated November 14, 2013, and the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly determined that appellant’s reconsideration request
was untimely filed and failed to establish clear evidence of error.
FACTUAL HISTORY
On April 26, 2011 appellant, then a 43-year-old transitional mail carrier, filed a traumatic
injury claim (Form CA-1) alleging that she sprained her back on April 23, 2011 while using a
1

5 U.S.C. § 8101 et seq.

disabled/unbalanced cart. She submitted an x-ray report, a work excuse note, and a return to
work note with her claim.
Following development of the claim, OWCP, by decision dated July 8, 2011, denied the
claim as the medical component of fact of injury had not been established as there was no
medical evidence which contained a medical diagnosis in connection with the April 23, 2011
employment incident.
Appellant disagreed with OWCP’s decision and requested an oral hearing before a
hearing representative of OWCP’s Branch of Hearings and Review, which was held
October 24, 2011. By decision dated December 8, 2011, OWCP hearing representative affirmed
the July 8, 2011 decision finding that the medical evidence failed to establish causal relationship
between the diagnosed condition and the April 23, 2011 employment incident.
On January 4, 2012 OWCP received appellant’s request for reconsideration of its
decision. By decision dated March 23, 2012, it denied modification of its prior decision. OWCP
found the December 21, 2011 report from Dr. Nicholas Post, a Board-certified neurological
surgeon, speculative or equivocal in character and lacking in medical rationale.
On June 18, 2012 OWCP received appellant’s request for reconsideration of OWCP’s
decision. By decision dated October 16, 2012, it denied modification of the March 23, 2012
decision. OWCP found the December 29, 2011 medical report of Dr. Sanjeev Agarwal, Boardcertified in physical medicine and rehabilitation, insufficient to support that the diagnosed
medical conditions were causally related to specific work incidents.
On December 26, 2012 OWCP received appellant’s request for reconsideration of its
October 16, 2012 decision. By decision dated March 5, 2013, it denied modification of its
October 16, 2012 decision. OWCP found the November 28, 2012 report of Dr. Post insufficient
to establish causal relationship.
On August 20, 2013 OWCP received appellant’s request for reconsideration of its
March 5, 2013 decision. By decision dated November 14, 2013, it denied modification of its
prior decision. OWCP found the additional medical reports from Dr. Patel, Dr. Post, and
Dr. Agarwal insufficient to establish causal relation.2
On November 17, 2014 OWCP received appellant’s November 13, 2014 request for
reconsideration, postmarked November 13, 2014. Evidence received by OWCP on December 1,
2014 included an October 15, 2014 magnetic resonance imaging (MRI) scan of the lumbar spine,
a November 19, 2014 chart note from Dr. Post, and a duplicate copy of the November 13, 2014
request for reconsideration.

2

This included a review of new reports and reports previously of record and encompassed reports from
Dr. Patel dated April 26, May 10 and 27, June 10, July 15, and October 21, 2011; reports from Dr. Post dated
October 12 and December 21, 2011, November 28, 2012, and July 26, 2013; and reports from Dr. Agarwal dated
December 29, 2011.

2

In his November 19, 2014 report, Dr. Post indicated that appellant had an injury to her
lumbar spine that appeared to be a result of moving heavy carts while performing employment
duties at the employing establishment on April 23, 2011. He noted that a July 14, 2011 MRI
scan showed evidence of degenerative lumbar discs. Prior to her accident, appellant had no
history of low back pain or degenerative changes in her lumbar spine. Dr. Post concluded that it
was medically reasonable that her low back pain was a result of the April 23, 2011 injury.
By decision dated February 24, 2015, OWCP denied appellant’s reconsideration request
finding that it was untimely filed and did not present clear evidence of error.
LEGAL PRECEDENT
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under section 8128(a) of FECA. It will not review a decision denying or terminating a
benefit unless the application for review is received within one year of the date of that decision.3
The one-year period begins on the date of the original decision. However, a right to
reconsideration within one year accompanies any subsequent merit decision on the issues. This
includes any hearing or review of the written record decision, any denial of modification
following reconsideration, any merit decision by the Board, and any merit decision following
action by the Board, but does not include prerecoupment hearing decisions.4
Its regulations state that OWCP will reopen a claimant’s case for merit review,
notwithstanding the one year filing limitation set forth in section 10.607 of OWCP regulations, if
the claimant’s application for review shows clear evidence of error on the part of OWCP.5 In
this regard, OWCP will limit its focus to a review of how the newly submitted evidence bears on
the prior evidence of record.6
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP. The evidence must be positive, precise, and explicit and must
manifest on its face that OWCP committed an error. Evidence that does not raise a substantial
question concerning the correctness of OWCP’s decision is insufficient to establish clear
evidence of error. It is not enough to merely show that the evidence could be construed so as to
produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and
whether the new evidence demonstrates clear error on the part of OWCP. To show clear
evidence of error, the evidence submitted must be of sufficient probative value to prima facie
shift the weight of the evidence in favor of the claimant and raise a substantial question as to the
correctness of OWCP’s decision.7
3

20 C.F.R. § 10.607(a) (2011).

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4(a) (October 2011).

5

20 C.F.R. § 10.607(b) (2011); Cresenciano Martinez, 51 ECAB 322 (2000).

6

See Alberta Dukes, 56 ECAB 247 (2005).

7

Robert G. Burns, 57 ECAB 657 (2006).

3

OWCP procedures note that the term clear evidence of error is intended to represent a
difficult standard. The claimant must present evidence which on its face shows that OWCP
made an error (for example, proof that a schedule award was miscalculated). Evidence such as a
detailed, well-rationalized medical report which, if submitted before the denial was issued,
would have created a conflict in medical opinion requiring further development, is not clear
evidence of error.8 The Board makes an independent determination of whether a claimant has
submitted clear evidence of error on the part of OWCP.9
ANALYSIS
OWCP issued its most recent merit decision on November 14, 2013 which denied
appellant’s claim for a traumatic injury of April 23, 2011. The February 24, 2015 nonmerit
decision found that her request for reconsideration dated November 13, 2014 was untimely as it
was received December 1, 2014. However, the Board notes that the request for reconsideration
received December 1, 2014 was a duplicate copy of the original reconsideration request which
was received November 17, 2014.
Appellant’s request for reconsideration was received November 17, 2014, this was
however more than a year after the November 14, 2013 merit decision. The Board notes that
while the November 13, 2014 reconsideration request was postmarked November 13, 2014, the
date of the request or the date of the mark is immaterial. The regulation makes clear that the
period of limitation is satisfied only by receipt.10 As OWCP received appellant’s November 13,
2014 reconsideration request on November 17, 2014, more than one year from the November 14,
2013 merit decision, her reconsideration request was not timely filed.
The Board finds that appellant has not established clear evidence of error in OWCP’s
November 14, 2013 decision. Appellant’s claim was denied because she had not established a
causal relationship between her diagnosed conditions and the April 23, 2011 employment
incident. The issue of causal relationship is a medical issue, one that must be addressed by
rationalized medical opinion evidence.11
In support of her request for reconsideration, appellant submitted a November 19, 2014
report from Dr. Post and a lumbar spine MRI scan report. However, this medical evidence does
not establish clear evidence of error by OWCP. In his November 19, 2014 report, Dr. Post noted
evidence of degenerative discs on appellant’s July 11, 2011 lumbar spine MRI scan and that
prior to her accident she had no history of low back pain or degenerative changes in her lumbar
spine. He concluded that it was medically reasonable that her low back pain was a result of the

8

Supra note 4; James R. Mirra, 56 ECAB 738 (2005).

9

Nancy Marcano, 50 ECAB 110 (1998).

10

B.B., Docket No. 14-464 (issued June 4, 2014).

11

Mary J. Briggs, 37 ECAB 578 (1986).

4

April 23, 2011 injury. This opinion does not establish clear evidence of error.12 The Board notes
that the term clear evidence of error is intended to represent a difficult standard. The claimant
must present evidence which on its face shows that OWCP made a mistake.13 The submission of
a detailed and well-rationalized medical report which, if submitted before the denial was issued,
would have created a conflict in medical opinion requiring further development, is not clear
evidence of error.14
Additionally, the lumbar spine MRI scan report does not raise any substantial questions
as to the correctness of the November 14, 2013 merit decision as it does not address the issue of
causal relationship for the claimed April 23, 2011 injury.
The evidence and arguments submitted on reconsideration do not raise a substantial
question as to the correctness of OWCP’s decision in its denial of appellant’s claim.
Consequently, OWCP properly found that the untimely reconsideration request did not establish
clear evidence of error.
On appeal, appellant asserts that she sent in her reconsideration request in a timely
manner and was informed by OWCP that she could send in medical notes within five days. She
also argued that the evidence of record supported the location, cause, and diagnosis of her
April 23, 2011 work injury. As noted, the evidence demonstrates that appellant’s reconsideration
request was received after the one-year time period had elapsed and the evidence submitted
failed to raise any substantial question as to the correctness of the November 14, 2013 merit
decision. The Board may only review evidence that was in the record at the time of OWCP’s
November 14, 2013 decision.15
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration on
the grounds that it was untimely filed and failed to establish clear evidence of error.

12

See generally Jaja K. Asaramo, 55 ECAB 200 (2004). The opinion of a physician that a condition is causally
related to an employment incident because the employee was asymptomatic before the injury in insufficient without
supporting medical rationale to establish causal relationship.
13

See Mikle W. Williams, Docket No. 01-1962 (issued June 12, 2002).

14

A.F., 59 ECAB 714 (2008).

15

20 C.F.R. § 501.2(c)(1).

5

ORDER
IT IS HEREBY ORDERED THAT the February 24, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 10, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

